VAN GRAAFEILAND, Circuit Judge,
dissenting:
In People v. Selikoff, 41 A.D.2d 376, 379, 343 N.Y.S.2d 387 (1973), aff'd, 35 N.Y.2d 227, 360 N.Y.S.2d 623, 318 N.E.2d 784 (1974), cert. denied, 419 U.S. 1122, 95 S.Ct. 806, 42 L.Ed.2d 822 (1975), the court said:
While many, if not most, sentence arrangements by the court at the time of a guilty plea are expressly made conditional upon the findings of the presentence report, it is clear that any such arrangement, no matter how phrased, must be considered contingent until such time as it is confirmed by the court, subsequent to its review of the presentence report, by the formal imposition of sentence.
If, as here, there is a significant change of circumstances between the plea agreement and the imposition of sentence, the court has the option to either permit withdrawal of the plea or to enforce the sentence as conditionally promised. People v. Selikoff, supra, 35 N.Y.2d at 238, 360 N.Y.S.2d 623, 318 N.E.2d 784; People v. Carr, 135 A.D.2d 722, 522 N.Y.S.2d 623 (1987) (mem.); People v. Blackwell, 42 A.D.2d 973, 348 N.Y.S.2d 152 (1973) (mem.); People v. Di Giacomo, 40 A.D.2d 689, 336 N.Y.S.2d 260 (1972) (mem.); People v. Chadwick, 33 A.D.2d 687, 306 N.Y.S.2d 182 *981(1969) (mem.); see People v. Santobello, 39 A.D.2d 654, 331 N.Y.S.2d 776 (1972) (mem.). As framed by the petitioner himself, the relief he seeks is in the alternative; either the original agreed upon sentence should be imposed (Appellant’s Brief Point II), or he should be permitted to withdraw his guilty plea (Point I).
Without taking any position relative to the “Discussion” in the majority opinion, I vote simply to direct the grant of the alternative relief that petitioner seeks.